                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:19-cv-00170-JLS-ADS                                      Date: July 24, 2019
Title: Chang Hyun Shin v. Starbucks Corporation


PRESENT: The Honorable JOSEPHINE L. STATON, U.S. District Judge

                Terry Guerrero                                        None
               Courtroom Clerk                                    Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                 ATTORNEYS PRESENT FOR DEFENDANT:
          None Present                                      None Present

PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE RE: LACK OF
                           PROSECUTION


        The Court hereby ORDERS plaintiff to show cause in writing no later than, July 31,
2019, why this action should not be dismissed for lack of prosecution. As an alternative to a
written response by plaintiffs, the Court will consider the filing of the following, as an
appropriate response to this OSC, on or before the above date:

    •   Motion for Entry of Default Judgment

        No oral argument of this matter will be heard unless ordered by the Court. The Order
will stand submitted upon the filing of a responsive pleading or motion on or before the date
upon which a response by plaintiffs is due.




MINUTES FORM 11
CIVIL-GEN                                                               Initials of Deputy Clerk: tg




CV (10/08)                          CIVIL MINUTES - GENERAL                                 Page 1 of 1
